Case 0:20-cv-61084-RKA Document 7 Entered on FLSD Docket 09/21/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-61084-CIV-ALTMAN/Reid

 DEREK S. SINCLAIR,

        Petitioner,
 vs.

 MARK S. INCH,

       Respondent.
 _________________________/

                                               ORDER

        THIS MATTER comes before the Court on the Petitioner’s Petition for Writ of Habeas

 Corpus (the “Petition”) [ECF No. 1]. On August 24, 2020, United States Magistrate Judge

 Lisette M. Reid entered a Report and Recommendation (“Report”) [ECF No. 6], in which she

 recommended that this Court deny the Petition. See Report at 7. In that Report, Magistrate Judge

 Reid warned the Petitioner:

        Objections to this report may be filed with the District Judge within fourteen (14)
        days of receipt of a copy of the Report. Failure to file timely objections shall bar
        petitioner from a de novo determination by the District Judge of an issue covered
        in this report and shall bar the parties from attacking on appeal factual findings
        accepted or adopted by the District Judge except upon grounds of plain error or
        manifest injustice.

 Id. The Petitioner filed no objections, and the time to do so has passed.

        When a magistrate judge’s “disposition” has been properly objected to, district courts

 must review that disposition de novo. FED. R. CIV. P. 72(b)(3). But when no party has timely

 objected, “the court need only satisfy itself that there is no clear error on the face of the record in

 order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation

 omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

 acknowledged that Congress’ intent was to require de novo review only where objections have
Case 0:20-cv-61084-RKA Document 7 Entered on FLSD Docket 09/21/2020 Page 2 of 2



 been properly filed—and not, as here, when neither party objects. See Thomas v. Arn, 474 U.S.

 140, 150 (1985) (“It does not appear that Congress intended to require district court review of a

 magistrate [judge]’s factual or legal conclusions, under a de novo or any other standard, when

 neither party objects to those findings.”). In any event, the “[f]ailure to object to the magistrate

 [judge]’s factual findings after notice precludes a later attack on these findings.” Lewis v. Smith,

 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir.

 1982)).

           The Court has reviewed the Report, the Petition, the record, and the applicable law and

 can find no clear error in the Report. Accordingly, the Court hereby

           ORDERS AND ADJUDGES that the Report and Recommendation [ECF No. 6] is

 ACCEPTED and ADOPTED as follows:

           1.      The Petition [ECF No. 1] is DENIED.

           2.      The Clerk of Court is directed to CLOSE this case, all pending hearings and

                   deadlines are TERMINATED, and any pending motions are DENIED as moot.

           DONE AND ORDERED in Fort Lauderdale, Florida this 18th day of September 2020.




                                                          _________________________________
                                                          ROY K. ALTMAN
                                                          UNITED STATES DISTRICT JUDGE
 cc:       counsel of record
           Derek S. Sinclair, pro se




                                                  2
